             Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 1 of 9


(USAO GAN 6/10) Search Warrant




                                           United States District Court
                                            NORTHERN DISTRICT OF GEORGIA
                             In the Matter of the Search of
   Property located at 4029 Mountain Side Trail, Dacula, GA                       SEARCH WARRANT
   30019-7266                                                                    Case number: 1:20-MC-833
                                                                                      UNDER SEAL
TO: Special Agent Paul Fike, and any Authorized Officer of the United States
Affidavit(s) having been made before me by Paul Fike who has reason to believe that in the property
described as:
     Property located at 4029 Mountain Side Trail, Dacula, GA 30019-7266, as further described in
     Attachment A (incorporated by reference),
in the Northern District of Georgia there is now concealed certain property and certain information,
namely,
     See Attachment B (incorporated by reference),
which constitutes evidence of a crime, contraband, fruits of crime, or items illegally possessed, and
property designed for use, intended for use, or used in committing a crime, concerning violations of Title
18, United States Code, Section 1344 and Title 18, United States Code, Sections 1956 and 1957. I find that
the affidavit(s) establishes probable cause to search for and seize the certain property and certain
information from the property described above.

                                                                            May 22, 2020
YOU ARE HEREBY COMMANDED to execute this warrant on or before _____________________               (not to
exceed 14 days) IN THE DAYTIME (6 a.m. – 10 p.m.). You must give a copy of the warrant and a receipt
for the property taken to the person from whom, or from whose premises, the property was taken, or
leave a copy of the warrant and receipt at the place where the property was taken. The officer executing
the warrant, or an officer present during the execution of the warrant, must prepare an inventory as
required by law and promptly return this warrant and inventory to United States Magistrate Judge
Catherine M. Salinas.

 May 8, 2020 at 6:52 p.m.                                     at   Atlanta , Georgia
 Date and Time Issued                                              City and States


 CATHERINE M. SALINAS
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                                Signature of Judicial Officer
                                                                   Issued pursuant to Federal Rule of Criminal
                                                                   Procedure 4.1
 AUSA J. Russell Phillips
             Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 2 of 9


(USAO GAN 6/10) Search and Seizure Warrant (Page 2)

                                                              RETURN

    Case No: 1:20-MC-833                   Date and time warrant executed:     Copy of warrant and inventory left
    (Under Seal)                                                               with:


    Inventory made in the presence of

    A list of property/information/data/person(s) seized:




                                                          CERTIFICATION

            I declare under penalty of perjury that this inventory is correct and was returned along with
    the original warrant to the designated judge.


    Date                                                            Executing officer’s signature


                                                                    Printed name and title
       Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 3 of 9




                    Attachment A
                Property to be Searched
The property to be searched is a residence located at 4029 Mountain Side Trail,
Dacula, Georgia, 30019. It is depicted in the photographs below and is a two
story, brown brick, five bedroom, three bathroom, approximately 4,170 square
foot single family home with black shutters located in the Overlook subdivision
in Dacula, Georgia. The front door is black with windows on the top half of the
door. The three vehicle garage is brown and is on the left side of the home if it is
faced from the roadway. The Subject Premises includes the residence, the
garage, the curtilage, and outbuildings located at the Subject Premises or within
its curtilage.
       Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 4 of 9




                           Attachment B
                   Property to be Seized
   1. Records, in whatever format found, relating to violations of Title 18,

United States Code, §§§ 1344 (Bank Fraud), 1956 (Money Laundering), 1957

(Transactional Money Laundering), and conspiracy to commit these offenses,

involving MAURICE JOHNSON FAYNE, FLAME TRUCKING, CAWANZA

WILKINS and others identified and/or unidentified, and occurring after April 4,

2019, including:

         a. Records, information, and/or communications related to the Small

             Business Administration and the Paycheck Protection Program;

         b. Records, information, and/or communications relating to bank

             accounts, loan accounts, credit card accounts, or other financial

             accounts, including, but not limited to, account numbers, credit and

             debit cards, records concerning the establishment, possession,

             access, and control of the accounts, wire transfers, deposits and

             other credits, debits and other withdrawals, monetary instruments,

             cashier’s checks, personal checks, receipts, letters of credit, credit

             card statements, money orders, passbooks, cancelled checks,
Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 5 of 9



     certificates of deposit, loan records, income and expense summaries,

     and cash disbursement journals;

  c. All tax records, including but not limited to state and federal

     individual and corporate tax returns;

  d. Records, information, and communications relating to and

     reflecting FLAME TRUCKING, including, but not limited to,

     Secretary of State or other government office records, registration

     records, Articles of Incorporation and other incorporation

     documents, bank records, employment records, paychecks,

     paystubs, work schedules, records of and agreements with payroll

     processing companies, letterhead, email addresses, websites, and

     correspondence;

  e. All communications, in any form, with or between MAURICE

     JOHNSON FAYNE and the following individuals: CAWANZA

     WILKINS, JONATHAN MARTIN, TYRICE VAUGHAN, GREAT

     DANE LLC, DANIEL JAY, TRANSAM TRUCKING EXCHANGE,

     CORNELIUS HOOD, MICHAEL SARGENT, JAMAAL SHEPARD,

     and JACQUELINE WOODS;
      Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 6 of 9



        f. Lists of contacts and related identifying information for other co-

            conspirators, including, but not limited to, aliases, phone numbers,

            photographs, and social media;

        g. Official checks, cashier’s checks, money orders, United States

            currency, foreign currency, or any other monetary instruments;

        h. Indicia of occupancy, residence, control or ownership of the

            SUBJECT PREMISES;

        i. Records, information, and/or communications related to United

            Community Bank, Inc., including correspondence to and from the

            bank;

        j. Records related to Arvest Bank, including bank statements;

        k. Records related to flametruckinc@gmail.com;

        l. Any documents, records, programs, or applications that identify the

            internet service provided to the SUBJECT PREMISES; and

        m. Records and information establishing ownership and control over

            the seized items in paragraphs 2, 3, and 4.

  2. 18 kt Rolex 41mm Presidential watch, serial number 5636S3S8, with

diamonds.

  3. 10 kt custom-made Cuban bracelet with 34.75 carats of diamonds.

  4. 14 kt custom-made ring with 5.73 carats of diamonds.
       Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 7 of 9



   5. For any computer or storage medium whose seizure is otherwise

authorized by this warrant, and any computer or storage medium that contains

or in which is stored records or information that is otherwise called for by this

warrant (hereinafter, “COMPUTER”):

         a. evidence of who used, owned, or controlled the COMPUTER at the

             time the things described in this warrant were created, edited, or

             deleted, such as logs, registry entries, configuration files, saved

             usernames and passwords, documents, browsing history, user

             profiles, email, email contacts, “chat,” instant messaging logs,

             photographs, and correspondence;

         b. evidence of software that would allow others to control the

             COMPUTER, such as viruses, Trojan horses, and other forms of

             malicious software, as well as evidence of the presence or absence of

             security software designed to detect malicious software;

         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the computer was accessed or

             used to determine the chronological context of computer access, use,

             and events relating to crime under investigation and to the

             computer user;
Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 8 of 9



  e. evidence indicating the computer user’s state of mind as it relates to

     the crime under investigation;

  f. evidence of the attachment to the COMPUTER of other storage

     devices or similar containers for electronic evidence;

  g. evidence of counter-forensic programs (and associated data) that are

     designed to eliminate data from the COMPUTER;

  h. evidence of the times the COMPUTER was used;

  i. passwords, encryption keys, and other access devices that may be

     necessary to access the COMPUTER;

  j. documentation and manuals that may be necessary to access the

     COMPUTER or to conduct a forensic examination of the

     COMPUTER;

  k. records of or information about Internet Protocol addresses used by

     the COMPUTER;

  l. records of or information about the COMPUTER’s Internet activity,

     including firewall logs, caches, browser history and cookies,

     “bookmarked” or “favorite” web pages, search terms that the user

     entered into any Internet search engine, and records of user-typed

     web addresses; and
       Case 1:20-mc-00833-CMS Document 1-1 Filed 05/08/20 Page 9 of 9



         m. contextual information necessary to understand the evidence

            described in this attachment.

   6. Routers, modems, and network equipment used to connect computers to

      the Internet.



       As used above, the terms “records” and “information” includes all forms
of creation or storage, including any form of computer or electronic storage (such
as hard disks or other media that can store data); any handmade form (such as
writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook
computers, mobile phones, tablets, server computers, and network hardware.
The term “storage medium” includes any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

        This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in
order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government
personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FBI may deliver a
complete copy of the seized or copied electronic data to the custody and control
of attorneys for the government and their support staff for their independent
review.
